Citation Nr: 1212300	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for pulmonary disorder, to include as due to asbestos exposure.  

2. Entitlement to a compensable rating for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1956 to May 1960.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decisions in July 2007 and in October 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision in July 2007 denied service connection for pulmonary asbestosis due to asbestos exposure.  A notice of disagreement was received in August 2007, a statement of the case was issued in June 2008, and a substantive appeal was timely received in June 2008.  The rating decision in October 2008 denied a compensable rating for bilateral hearing loss, a notice of disagreement was received in December 2008, a statement of the case was issued in November 2009, and a substantive appeal was timely received in December 2009.  

In January 2012, the Veteran and his spouse appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The RO developed the Veteran's claim for a pulmonary disorder as entitlement to service connection for pulmonary asbestosis due to asbestos exposure.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  In light of Brokowski and Clemons, and the Veteran's testimony in which he clarified that he was seeking service connection for a pulmonary disorder to include as a result of asbestos exposure, the Board has recharacterized the claim as indicated on the title page. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to a compensable rating for bilateral hearing loss is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current pulmonary disorder, manifested as asbestos related pleural disease, results from in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, to include as due to asbestos exposure, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  In light of the favorable disposition, that is, granting service connection for the claim of service connection for pulmonary disorder, to include as due to asbestos exposure, further discussion here of compliance with the VCAA is not necessary.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 .

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The facts of this case may be briefly summarized.  The Veteran currently has a pulmonary disorder manifested as asbestos related pleural disease.  

In January 2012, the Veteran testified that he was a Boatswain mate in the Navy and served aboard a ship on the flight deck.  He stated that aboard the USS Independence he had exposure to asbestos on the launching valves, noting that he participated in launching planes three to four times per day.  The Veteran testified that his breathing attacks began several years earlier.  In May 2006 the Veteran indicated that aboard the USS Independence, he worked in the console room where the pipes were wrapped with asbestos and he could see the flakes falling when air crafts were launched.  The Veteran's service personnel records show he served aboard the USS Valley Forge from November 1957 to November 1958 and aboard the USS Independence from November 1958 to May 1960.  He completed Aviation Boatswain's Mate courses.  Therefore there is sufficient evidence to show that the Veteran was exposed to asbestos in service. 38 U.S.C.A. § 5107(b) ;
38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

On VA examination in June 2007, the examiner noted the Veteran smoked 1 to 1.5 pack of cigarettes per day for 15 years; however, he quit smoking 30 years ago.  The Veteran reported coughing several times per day.  Accompanying x-ray showed lungs and costophrenic angles were clear except for scarring.  The examiner was of the opinion that asbestosis is not at least as likely as not due to service as the x-ray did not show the Veteran had asbestosis.  The VA examiner concluded that the Veteran had obstructive respiratory disease due to unknown etiology.  Thus, the June 2007 opinion provides evidence against this claim.  

However, the record also includes other medical records and opinions in support of the claim.  A private x-ray in October 2001 shows a diffuse interstitial pattern, consisting of small, irregular linear opacities within the lower lung zone bilaterally.  The impression was interstitial changes consistent with pulmonary asbestosis in a subject with an appropriate environmental exposure history and adequate latent period.  In an opinion dated in September 2006, the Veteran's private doctor concluded that based on his examination of the Veteran and review of the October 2001 x-ray, the Veteran suffered from pulmonary asbestosis secondary to asbestos which he was exposed to during service.  A pulmonary function test in July 2007 shows the Veteran had severe dyspnea with exertion.  A spirometry in July 2008 shows moderated mixed restriction and obstructive defect.  Private medical records in October 2010 indicate chronic obstructive pulmonary disease.  An opinion dated in January 2011 from a private doctor with the Texas Occupational Medical Institute is of record.  The examiner noted that the Veteran had significant exposure to asbestos dust from asbestos-wrapped pipes during service in the Navy from 1956 to 1960 and did not have any other asbestos exposure, to include occupational asbestos exposure.  Accompanying x-ray showed very mild non-calcified chest wall pleural thickening and a small plaque on the left diaphragm.  The examiner concluded that based on the current chest x-ray the Veteran had mild asbestos related pleural disease.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the favorable private opinions dated in September 2006 and in January 2011 because they are supported by a rationale, detailed and consistent with other evidence of record.  The Board rejects the unfavorable June 2007 VA opinion as the examiner did not explain scarring shown on x-ray, concluded that x-ray evidence did not show asbestosis, and did not address whether the Veteran had a pulmonary disorder due to asbestos exposure.  

The Board also observes that the Veteran has no nonservice-related asbestos exposure.  In May 2006 a summary of the Veteran's employment history shows that he worked for the following employers:  Labar Truck Rentals as a truck driver, mechanic, and parts manager; U.S. Radium as a progressive die blanker and product handler whereby he made foil for static eliminators; United States Steel Corp as a repairman and maintenance foreman; and for Plate Mill Spare Parts as a supervisor.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently pulmonary disorder, to include asbestos related pleural disease, results from in-service asbestos exposure.  The claim, therefore, is granted.  38 U.S.C.A. § 5107(b) .


ORDER


Service connection for pulmonary disorder, to include as due to asbestos exposure, is granted.


REMAND

The Veteran testified in January 2012 that his hearing has been continuously getting worse.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  An uninterpreted audiograph in September 2011 suggests an increase in severity since the Veteran's last VA audiological examination in February 2011.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The last VA treatment records in the claims folder are dated May 2008.  Any outstanding VA treatment records from May 2008 to the present need to be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from May 2008 to the present from the VA Medical Center in Houston, Texas.  If there are any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Provide the Veteran with a VA audiological examination, to determine the current severity of his service-connected bilateral hearing loss.  The examiner should review the claims file in conjunction with the examination and note such review in the examination report or in an addendum.

The examiner should also comment on the functional effects of the Veteran's hearing loss.

The examiner should provide a rationale for the opinion that takes the Veteran's reports into consideration.

3. If the claim is not fully granted, issue a supplemental statement of the case before returning the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


